ACCEPTED
                                                                                  03-14-00578-CR
                                                                                          4721799
                                                                         THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              4/1/2015 9:43:43 AM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                   IN THE THIRD COURT OF APPEALS
                       FOR THE STATE OF TEXAS
                                                                 FILED IN
                                                          3rd COURT OF APPEALS
DANIEL VADNAIS                                                AUSTIN, TEXAS
                                                          4/1/2015 9:43:43 AM
V.                                                       NO. JEFFREY
                                                             03-14-00578-CR
                                                                      D. KYLE
                                                                  Clerk
THE STATE OF TEXAS

                    APPELLANT’S THIRD MOTION FOR
                   EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Daniel Vadnais, by and through his attorney of record, Dal

Ruggles, and files this, his Third Motion for Extension of Time to File Brief, and

in support thereof would show the Court the following:

                                        I.

       That the above styled and numbered cause is styled The State of Texas v.

Daniel Vadnais, Cause Number CR-13-0651 in the 22nd Judicial District Court of

Hays County, Texas. Appellant was sentenced on August 13, 2014.

                                       II.

       Appellant was convicted on one count of Fraudulent Use or Possession of

Identifying Information.      Punishment was assessed at ten (10) years

imprisonment.

                                       III.

       Appellant’s notice of appeal was filed on August 28, 2014 and a motion for



	                                                                               1	  
new trial was filed on September 11, 2014.            The clerk’s record and reporter’s

record were filed on December 11, 2014.                The due date for the brief is

Wednesday, April 1, 2015.

                                             IV.

           This is Appellant’s third motion for extension of time to file his brief.

Appellant respectfully requests a thirty day extension of time to file the brief,

which would make such brief due on Friday, May 1, 2015.

                                             V.

           The undersigned attorney has been unable to complete the brief due to lack

       of time. Counsel has completed his review of the record and the research

       associated with several legal issues in his case and is the process of drafting his

       brief. He has not been able to devote sufficient time to complete the final draft

       however due to a demanding workload that includes numerous cases and

       appeals in several counties. Counsel is currently working on four felony

       appeals, two of which are due within the next week, and one misdemeanor

       appeal that will possibly require a hearing on a motion for new trial. Counsel’s

       active caseload beyond appellant work includes approximately thirty-five cases

       in three different counties. For this reason the undersigned attorney asks that

       this extension be granted so that he may devote the additional time necessary to

       effectively represent Appellant and so that justice may be done in this case.



	                                                                                      2	  
                                      Respectfully Submitted,


                                      _/s/_Dal Ruggles_________________
                                      DAL RUGGLES
                                      Attorney at Law
                                      1103 Nueces St.
                                      Austin, Texas 78701
                                      Phone: (512) 477-7991
                                      Facsimile: (512) 477-3580
                                      SBN: 24041834
                                      Email: dal@ruggleslaw.com

                                      ATTORNEY FOR APPELLANT




                          CERTIFICATE OF SERVICE

       I, Dal Ruggles, hereby certify that a true and correct copy of the foregoing

Appellant’s Third Motion for Extension of Time to Brief was e-served to Ms.

Kathleen Magee Arnold of the Hays County District Attorney's Office on this the

1st day of April, 2015.

                                             _/s/_Dal Ruggles____________
                                             DAL RUGGLES




	                                                                               3